            Case 1:19-cr-00670-LGS Document 38 Filed 11/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :     19 Cr. 670 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 SHOENDALE JARRETT,                                           :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS a jury trial in this matter is currently scheduled for January 11, 2021. The

first trial scheduling order was issued over a year ago in October 2019, and since then the trial has

been adjourned because of the pandemic.

        WHEREAS Defendant’s counsel filed a renewed application to adjourn the trial based on

counsel’s personal circumstances. (Dkt. No. 35)

        WHEREAS the Government opposes Defendant’s application and requests that the

“Court maintain the current trial schedule, or, in the alternative, grant a short adjournment to a

date certain by which the Federal Defenders must be prepared to try the case.” (Dkt. No. 36)

        WHEREAS, because of the pandemic, all jury trials in the Manhattan courthouses of

Southern District of New York must be scheduled centrally and the trial of this case cannot be

held on January 11, 2021.

        WHEREAS Defendant is at liberty on bail and is subject to strict pretrial supervision

including drug testing, home detention, electronic monitoring and a $50,000 personal

recognizance bond cosigned by two financially responsible persons. It is hereby,

        ORDERED that the jury trial currently scheduled to begin on January 11, 2020, is

adjourned to April 12, 2021 at 9:45 a.m. The Government and Federal Defenders shall be
          Case 1:19-cr-00670-LGS Document 38 Filed 11/10/20 Page 2 of 2


prepared to try the case on that date regardless of the availability of the individual lawyers

currently assigned to the case. The parties are reminded that any discussions regarding the

possible disposition of this matter will not stay this schedule. Provided a courtroom can be

secured, no extensions will be granted absent extraordinary circumstances. It is further,

       ORDERED that the schedule for pre-trial submissions at Docket No. 34 remains

unchanged. It is further,

       ORDERED that the final pretrial conference currently scheduled for January 5, 2021, is

adjourned to April 2, 2021, at 10:00 a.m. in Courtroom 1106 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York, 10007. It is further,

       ORDERED that, at the final pretrial conference, the Government shall provide the Court

and the Defendant with a list of anticipated witnesses and exhibits, and the Defendant shall

provide the Court and the Government with a list of potential witnesses for purposes of voir dire.

       The Clerk of the Court is directed to terminate the letter motion at docket number 35.


Dated: November 10, 2020
       New York, New York
